Citation Nr: 0836539	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from April 1977 to October 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2003 and 
February 2004 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Board previously remanded the veteran's claims in October 
2007 for additional evidentiary development.  


FINDINGS OF FACT

1.  The service-connected left knee disability has not 
resulted in more than slight impairment due to instability or 
subluxation.

2.  The service-connected right knee disability has not 
resulted in more than slight impairment due to instability or 
subluxation.

3.  The veteran has arthritis of the left knee that results 
in pain and limitation of motion.

4.  The veteran has arthritis of the right knee that results 
in pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 10 
percent for chondromalacia of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a separate evaluation in excess of 10 
percent for chondromalacia of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a separate 10 percent rating for 
arthritis of the left knee are met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5261 (2007); VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 09-98 (1998).

4.  The criteria for a separate 10 percent rating for 
arthritis of the right knee are met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5261 (2007); VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 09-98 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in this case contends that the condition of his 
service-connected bilateral knee disability has worsened, and 
that this decline warrants a higher disability evaluation.  
The veteran was originally granted service connection for 
chondromalacia of the knees bilaterally in a rating decision 
dated March 1979.  The RO evaluated the veteran's bilateral 
knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5257 and assigned a separate 10 percent evaluation for 
each knee, effective October 21, 1978.  

The Board notes that chondromalacia is not listed in the 
rating schedule.  However, 38 C.F.R. § 4.20 (2007) provides 
that unlisted disabilities can be rated under a closely 
related disease or injury in which not only the functions, 
but the anatomical localization and symptomatology are 
closely analogous.  Thus, the veteran's chondromalacia was 
rated by analogy under Diagnostic Code 5257, impairment of 
knee resulting in recurrent subluxation or lateral 
instability.

A subsequent rating decision dated May 1981 reduced the 
veteran's disability evaluation and rated his bilateral knee 
disability as a non-compensable disability.  In May 1996, the 
RO rated the veteran's left knee disability under Diagnostic 
Code 5257 as 10 percent disabling, effective November 7, 
1995.  In the November 2003 rating decision on appeal, the RO 
evaluated the veteran's right knee disability under 
Diagnostic Code 5257 as 10 percent disabling, effective June 
26, 2003.  

The February 2004 rating decision also on appeal continued 
the veteran's 10 percent evaluation for his service-connected 
left knee disability.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).  In light of the fact that there is no explanation 
regarding the decision to rate the veteran's bilateral knee 
disability under Diagnostic Code 5014, the Board finds that 
this change was not proper.  Thus, the Board will continue to 
evaluate the veteran's disability under Diagnostic Code 5257 
as well as any other applicable diagnostic codes.

Diagnostic Code 5257 requires a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court)  has also emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling, and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has reviewed all of the evidence of record.  
Associated with the veteran's claims file is a statement from 
his friend, D.G, who reported that she knew the veteran for 
approximately eight years and during that time, the veteran 
was in "terrible" pain as a result of his bilateral knee 
disability.  The veteran had difficulty walking, used a cane, 
limped, got poor sleep, and occasionally had his knees swell 
to "double and sometimes triple normal size."

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in October 
2003.  The veteran reported having constant throbbing and 
periodic swelling in the left knee at the time of the 
examination.  The veteran obtained some relief with ice and 
heat treatments.  The veteran walked with a cane and used a 
left knee brace.  Normal range of motion for the knee is to 
140 degrees on flexion and to 0 degrees on extension.  38 
C.F.R. § 4.71a, Plate II (2007).  Upon physical examination 
of the left knee, the veteran had extension to 5 degrees and 
flexion to 95 degrees with pain.  Examination of the right 
knee yielded extension to 0 degrees and flexion to 105 
degrees.  The examiner noted the presence of local tenderness 
and crepitus bilaterally, as well as "easy" fatigability 
with repeated flexion and extension.  No evidence of swelling 
or deformity was found in either knee.  The impression was 
chondromalacia of the left knee and chondromalacia of the 
right knee by history.  The examiner also noted that the 
veteran had additional functional limitation and difficulty 
walking as a result of decreased pain tolerance, limitation 
of motion, and swelling.

The veteran sought VA care in May 2004 as part of a scheduled 
follow-up appointment for chronic medical issues, including 
chronic knee and back pain.  It was noted that the veteran's 
knee pain was adequately controlled with Extra Strength 
Tylenol at that time.

The veteran had a VA physical medicine and rehabilitation 
(PM&R) consultation in September 2007 after reporting chronic 
left knee pain, among other conditions.  The veteran 
described the severity of his left knee pain as a "six" or 
"seven" on a scale of one to ten.  The veteran indicated 
that the pain affected his ability to function as well as his 
quality of life.  In particular, the veteran reported having 
difficulty walking.  An examination of the veteran's left 
knee revealed evidence of mild swelling.  However, there was 
no evidence of medial or lateral joint line tenderness, 
patella grind, or instability.  The veteran was also found to 
have full range of motion.  The veteran was prescribed use of 
a cane and left knee brace.  The impression was chronic left 
knee pain.

The veteran was afforded another VA C&P examination in May 
2008.  The veteran reported having constant, daily bilateral 
knee pain as well as a lack of endurance and "tired" knees.  
The veteran had subjective complaints of weakness, stiffness, 
swelling, and buckling in the left knee and bilateral flare-
ups approximately three times per week which were 
precipitated by climbing stairs, prolonged standing, or 
inclement weather.  The veteran used a cane to aid in 
walking, but denied any functional limitations with his right 
knee.  Range of motion testing on the left knee revealed 
extension to 0 degrees and flexion to 125 degrees, with pain 
from 115 to 125 degrees.  The veteran's right knee showed 
extension to 0 degrees and flexion to 125 degrees, with pain 
at the end of the range of motion.  The examiner noted the 
presence of crepitus bilaterally.  The McMurray test was 
positive on left and negative on the right.  The veteran 
walked with an antalgic gait, but there was no evidence of 
heat, effusion, redness, muscle atrophy, dislocation, or 
subluxation in either knee.  Similarly, the examiner found no 
evidence of abnormality upon varus/valgus or 
anterior/posterior stress testing.  

The examiner also reviewed the veteran's claims file and 
noted that past x-rays of the veteran's knees showed mild 
degenerative changes.  X-rays taken during the examination 
revealed bilateral chondromalacia patella, bilateral mild 
osteoarthritis, and a left knee degenerative meniscal tear.  
The examiner stated that she was unable to determine whether 
pain, fatigue, weakness, lack of endurance, incoordination, 
or flare-ups caused additional functional loss without 
resorting to mere speculation. 

Given the evidence of record, the Board finds that the 
preponderance of the evidence does not support an evaluation 
in excess of 10 percent under Diagnostic Code 5257 for either 
knee.  Notably, there is no evidence of either recurrent 
subluxation or lateral instability contained in the record.  
Thus, the criteria for an evaluation in excess of 10 percent 
under this code provision are not met.  

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
knees bilaterally.  When a knee disorder is already rated 
under Diagnostic Code 5257, a separate rating may be assigned 
if the veteran has limitation of motion which is at least 
non-compensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 
requires that degenerative arthritis be established by x-ray 
findings.  

Under Diagnostic Code 5260, a non-compensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a non-compensable rating is warranted 
where extension is limited to five degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees, 
while a 20 percent evaluation is assigned where extension is 
limited to 15 degrees.  A 30 percent rating is assigned where 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted where extension is limited to 30 degrees, and a 
50 percent evaluation is warranted where extension is limited 
to 45 degrees.  The Board notes that the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for arthritis.  

Based on the above, which shows that the veteran has 
arthritis in his left and right knees and corresponding 
limitation of motion, the Board finds his left and right knee 
disabilities warrant separate 10 percent ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered evaluating the veteran's 
bilateral knee disability under other pertinent diagnostic 
codes, but the bulk of these diagnostic codes are not 
applicable in the veteran's case.  

For example, Diagnostic Code 5256 is not for application in 
this case because there is no evidence that the veteran was 
diagnosed as having ankylosis.  Diagnostic Codes 5258 and 
5259 are also not for application in the veteran's case.  
These particular diagnostic codes provide disability 
evaluations for semilunar dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint or for 
symptomatic residuals following the removal of semilunar 
dislocated cartilage.  While the veteran reported subjective 
complaints of pain and swelling, there is no clinical 
evidence to show that the veteran was diagnosed with or 
treated for semilunar dislocated cartilage or that he had 
symptomatic residuals following the removal of semilunar 
dislocated cartilage.

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  Again, there is no evidence of 
record to show that the veteran was diagnosed with or treated 
for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination and pain on movement.  The VA examiner 
indicated in October 2003 that the veteran had additional 
functional limitation and difficulty walking as a result of 
decreased pain tolerance, limitation of motion, "easy" 
fatigability on repetitive motion, and swelling.  The May 
2008 VA examiner was unable to determine, without resorting 
to mere speculation, whether pain, fatigue, weakness, lack of 
endurance, incoordination, or flare-ups caused additional 
functional loss.  Regardless, the Board acknowledges that the 
veteran experiences bilateral knee pain, swelling, and 
decreased range of motion, and further finds that the 
severity of the veteran's bilateral knee disability is 
contemplated in the currently assigned disability 
evaluations.

The Board also finds that there is no evidence that the 
manifestations of the veteran's service-connected knee 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also 
Thun v. Peake, 22 Vet. App. 111 (2008).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Board acknowledges that the veteran did not receive 
proper notification in this case.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In July 
2003, prior to the initial unfavorable decision on the claim 
by the AOJ, the veteran was informed that he could submit 
evidence showing that his service-connected knee disabilities 
increased in severity.  The veteran was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
He was also provided with the rating criteria for his 
service-connected disabilities in the September 2004 
statement of the case.

The veteran's claims were subsequently readjudicated 
following notice of this information by way of supplemental 
statements of the case issued in April 2005 and June 2008.  
Additionally, the veteran has provided specific arguments 
concerning the propriety of an increased rating and 
information about the impact of his disabilities on his 
employment and daily life, thereby demonstrating actual 
knowledge of the relevant criteria.  

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claims.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate his increased rating claims.

Here, the veteran had actual knowledge of the information and 
evidence needed to substantiate his increased rating claims.  
The veteran was also provided with notice, via October 2007 
and June 2008 letters, of the information and evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service and post-service treatment records have 
been obtained and he was afforded VA examinations to 
determine the severity of his knee problems. 

Given the above, the Board finds that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of the evidence is required.


ORDER

A separate rating higher than 10 percent for chondromalacia 
of the left knee is denied.

A separate rating higher than 10 percent for chondromalacia 
of the right knee is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


